Citation Nr: 1820958	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated 30 percent prior to July 9, 2013, and 50 percent thereafter.

2.  Entitlement to an initial compensable rating for fractured left little finger.

3.  Entitlement to service connection for hair loss, as due to an undiagnosed illness 

4.  Entitlement to service connection for bilateral knee pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1995, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD with an initial 30 percent rating and for fractured left little finger with an initial noncompensable rating.  Both ratings were effective May 11, 2010.

The September 2010 rating decision also denied service connection for bilateral knee pain, pseudofolliculitis barbae (PFB), fatigue, joint pain and hair loss (claimed as Gulf war syndrome).   

In a March 2013 rating decision, the RO granted service connection for fibromyalgia with fatigue and body (joint) pain.  In an August 2016 rating decision, service connection for PFB was granted.  Accordingly, these matters are no longer before the Board.

The August 2016 rating decision also increased the evaluation of the service-connected PTSD to 50 percent, effective July 9, 2013.  As this rating did not constitute a full grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran failed to report for a Board videoconference hearing in October 2016 and has not shown good cause.  His hearing request is therefore, withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2017).

The issues of entitlement to service connection for hair loss and bilateral knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD manifested with symptoms that cause occupational and social impairment with deficiencies in most areas.

2.  The Veteran's fractured little finger manifests with intermittent pain; ankylosis or arthritis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to an initial compensable rating for fractured little finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5290 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  PTSD

The Veteran's PTSD is rated at 30 percent from May 11, 2010; and 50 percent from July 9, 2013, under 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, a 70 percent rating is warranted where objective evidence demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

After careful review of the record, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating is warranted.  The cumulative evidence shows that the Veteran's PTSD has manifested with symptoms that cause deficiencies in most areas such as family relations, judgment, thinking, and mood.  The Veteran's PTSD has manifested with symptoms including, but not limited to: mood disturbances, unprovoked irritability, depression and anxiety, dysphoria, and sleep impairment.  VA treatment records also show significant hypervigilance and disturbances in motivation and mood, and difficulty concentrating.  The records and VA examination reports reveal the Veteran had difficulty with social relationships and employment.  The record also contains evidence of recurrent suicidal ideation.  

During a September 2010 VA examination, an examiner noted the Veteran had difficulty establishing and maintaining interpersonal relationships and was frequently socially isolated.  At the time of the September 2010 VA examination, he had not been able to maintain employment longer than one year since he was discharged from service in 1995.  He had experienced difficulties with supervisors and coworkers.  The Veteran also reported marital problems and an estranged relationship with one of his daughters during this examination.  Suicidal ideation was also noted.

At a VA examination in July 2013, similar symptoms were noted.  Also, the Veteran reported he had been disciplined for making a threatening comment about a coworker and failing to complete tasks.  

Subsequent VA treatment records continue to show significant psychiatric symptoms, including continued recurrent suicidal ideation.  The United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  VA records dated in February 2016 reveal the Veteran had been recently arrested for a domestic violence incident and was on probation.  He was also suspended from work in September 2015 for making threats against a supervisor.  His work environment was noted to be a trigger for him.  Clinical evaluations reveal that while the Veteran was able to maintain work, he did so with serious problems.  Records dated in June 2017 show the Veteran reported that he was getting divorced from his wife.  Finally, the Board also notes that the GAF scores ranges throughout the appeal are reflective of moderate to serious symptoms or impairment in social and occupational functioning.  In short, the evidence demonstrates that the Veteran's symptoms cause difficulty in establishing and maintaining effective work and social relationships.  Accordingly, a 70 percent rating is assigned.

A 100 percent rating for PTSD is not warranted for any time during the appeal period.  Throughout the appeal period, the Veteran denied homicidal ideations.  There is no evidence of persistent delusions or hallucinations.  The Veteran has always been oriented to person, time, and place.  He is able to maintain a few social and family relationships despite his significant difficulties with social withdrawal and interpersonal relationships.  He has positive social support with a sense of responsibility to family.  He has consistently appeared at appointments appropriately groomed and able to maintain fair hygiene.  Finally, the Veteran has maintained an ability to work, despite significant difficulties.  Therefore, the evidentiary record persuasively establishes that his symptoms have not manifested with such severity and/or frequency to have caused total occupational and social impairment.

In sum, an initial 70 percent rating, but not higher, is warranted from the grant of service connection.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

B. Fractured Left Little Finger

The Veteran's left little finger disability is currently evaluated as noncompensable under the diagnostic code for the specific joints involved:  38 C.F.R. § 4.71a, DC 5230 ("Ring or little finger, limitation of motion").  

The rating criteria for evaluation of the fifth finger provide that any limitation of motion (DC 5230) or ankylosis (DC 5227) of the little finger of either hand is noncompensable.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Under DC 5230, a noncompensable evaluation is the only evaluation available for limitation of motion of the ring or little finger.  As such, it provides no basis for a higher rating.  Similarly, the Veteran is not entitled to a compensable rating under DC 5227, even if ankylosis is shown, as it also provides for only a 0 percent evaluation.  

DC 5003 provides that if arthritis is established in the joints involved, when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion."

At the July 2010 and July 2013 VA examinations, the Veteran reported injuring his left hand when he was hit by a brick during service and had intermittent pain.  Both VA examination reports showed measurement between the pad of the left thumb and little finger was at 0 centimeters.  At the July 2013 VA examination, the Veteran denied flare-ups and there was no limitation of motion or evidence of painful motion for any of the fingers.  No ankylosis or amputation was shown at either examination.  The X-ray results from both VA examinations were within normal limits.

An August 2014 private X-ray reading showed the left hand was negative for signs of fracture.

At the October 2014 VA examination, the Veteran reported pain with stiffness in his left hand, but not specific to his left little finger.  The examiner noted a gap between the Veteran's thumb and index finger, but not with the little finger.  No ankylosis was found in any of the left fingers.  An X-ray report showed the prior left hand injury residuals, but no other significant diagnostic test findings were found.  The examiner did not find any functional impact or functional loss.

Given the above, the Board finds that a higher rating is not warranted.  As stated above, DC 5230 does not provide a higher rating.  DC 5227 does not apply as ankylosis is not shown.   

As there was no degenerative or traumatic arthritis found on imaging studies, a rating under DC 5003 for arthritis is not applicable in this case, as well.

Further, the Veteran is not entitled to a compensable rating based on functional loss.  If, as here, a Veteran is already receiving the maximum disability rating available based on symptomology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206-07.  In this case, the Veteran is receiving a noncompensable rating for his left little finger disability under DC 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration.  

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for the fractured left little finger.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 50 percent, and no higher, for posttraumatic stress disorder, is granted.

An initial compensable rating for fractured left little finger is denied.


REMAND

While delay is regrettable, further development is necessary.

Hair Loss

The Veteran seeks service connection for hair loss which he believes is related to his service in the Gulf.  The Veteran's DD Form 214 showed he served in Southwest Asia between August 1990 and April 1991.  

Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as signs or symptoms involving the skin.

Service treatment records are negative treatment or complaints related to hair loss.  A post-service VA treatment note shows the Veteran reported hair loss in January 2011.  Some denuded areas were noted on his scalp, but no formal diagnosis was made.   

The Veteran was afforded a VA examination in July 2013 for his service-connected pseudofolliculitis barbae.  The examiner did not note any hair loss and specifically indicated that the Veteran did not have alopecia.  The Veteran also underwent a Gulf War examination in October 2014.  No hair loss was reported or observed; but this examination is noted to have been specifically arranged for the evaluation of other unrelated conditions.  

To the extent that the Veteran reports that he has experienced a skin condition of the scalp resulting in hair loss, he is both competent and credible.  In light of the record, the RO should schedule the Veteran for an appropriate VA Gulf War examination to determine the nature and etiology of his claimed hair loss.

Bilateral Knees

The Veteran asserts that he developed bilateral knee disability as a result of many parachute jumps during active service.  His DD Form 214 shows he earned a parachutist badge.  

The Veteran's service treatment records show he was seen for bilateral shin splints multiple times (once in November 1991 and three times in January 1992).  He was also seen for complaints of bilateral knee pain in June 1994.  

The Veteran was afforded a VA examination in July 2013.  He was diagnosed with degenerative joint disease in both knees.  The examiner opined that the Veteran's bilateral knee pain was not related to service.  The rationale was that his service treatment records were negative for treatment of knee problems.  The examiner indicated the service records showed only complaints of shin splints and shin splints were not present upon current examination.  

As the examiner incorrectly noted that the service treatment records are absent complaints or treatment for bilateral knee pain, another opinion is needed.  Also, VA treatment records indicate that the Veteran was being treated by Atlantic Orthopaedic Specialists; however, these records are not associated with the claims folder.  These records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all medical treatment received for his hair loss and bilateral knee conditions.  Obtain any relevant, outstanding VA and private treatment records identified, to include treatment records from Atlantic Orthopaedic Specialists.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hair loss condition.  The entire claims folder must be reviewed by the examiner, including a copy of this Remand.  All appropriate diagnostic testing must be conducted.

a)  The examiner is to identify all current diagnoses related to hair loss.

b) For any diagnosed hair loss disability, the examiner is asked to opine whether it is at least as likely as not (e.g., a 50 percent probability or greater) that such disability is related to service. 

c) If the Veteran's hair loss symptoms are not attributed to a known clinical diagnosis, is it at least as likely as not that the hair loss is a manifestation of an undiagnosed illness or part of a medically unexplained multi-symptom illness under 38 C.F.R. § 3.317?  

A complete rationale for all opinions must be provided. The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition.  The entire claims folder must be reviewed by the examiner, including a copy of this Remand.  All appropriate diagnostic testing must be conducted.

a) Is it at least as likely as not that the Veteran's bilateral knee disability had onset during service or is otherwise related to service?

In responding to this question, the examiner is to consider the June 1994 service treatment record as well as the Veteran's contention that parachute jumping in airborne school caused his bilateral knee condition.

b) Is it at least as likely as not that the Veteran's bilateral knee degenerative joint disease manifested within a year of service discharge?

A fully-explained rationale must be provided for all opinions expressed.

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


